IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, EX REL.                     )
KATHLEEN JENNINGS,                             )
ATTORNEY GENERAL,                              )
                                               )
       Petitioner,                             )
                                               )
       v.                                      )           C.A. No. N21C-04-091 JRJ
                                               )
MICHAEL CAPRIGLIONE, and                       )
TOWN OF NEWPORT                                )
                                               )
       Respondents.                            )

                                         OPINION

                             Date Submitted: April 27, 2021
                             Date Decided: May 4, 2021

              Upon Petitioner’s Motion for Summary Judgment: GRANTED.
              Upon Respondent Capriglione’s Motion for Summary Judgment1:
              DENIED.

Mark A. Denny, Jr., Esquire, David C. Skoranski, Esquire (Argued), Department of
Justice, Division of Civil Rights and Public Trust, 900 N. King Street, Wilmington,
DE 19801, Attorneys for Petitioner.

Stephani J. Ballard, Esquire (Argued), Law Offices of Stephani J. Ballard, LLC,
1308 Delaware Avenue, Wilmington, DE 19806, Attorney for Respondent Michael
Capriglione.

N. Christopher Griffiths, Esquire, Daniel R. Stanek, Esquire, Connolly Gallagher
LLP, 1201 N. Market Street, 20th Floor, Wilmington, DE 19801, Attorneys for
Respondent Town of Newport.

Jurden, P.J.

1
 As explained below, the Court finds it appropriate to resolve the merits of this case as if the
parties had filed cross-motions for summary judgment.
                                 I.   INTRODUCTION

          Michael Capriglione once served as the Chief of Police of the Town of

Newport, Delaware. He left that role after pleading guilty to the crime of Official

Misconduct, a Class A misdemeanor. Despite that conviction, the Town of Newport

elected Capriglione to serve as one of its Commissioners.

          The interaction between Capriglione’s misdemeanor conviction and

subsequent election has conjured up a rare question under the Delaware Constitution.

Article II, § 21 of the Delaware Constitution prohibits anyone who has been

convicted of “embezzlement of the public money, bribery, perjury or other infamous

crime” from holding certain public offices.2 The question before the Court is

whether Official Misconduct qualifies as an “infamous crime.”

          This is a difficult question. Although the Supreme Court of Delaware has

found that certain felonies qualify as infamous crimes, it has not decided whether

any misdemeanors can ever qualify. And the answer to this difficult question is

consequential. In this case, if Official Misconduct is deemed an infamous crime,

then Capriglione may not serve as a Commissioner of the Town of Newport. Nor

may he hold any other “office of trust, honor or profit under this State.”3




2
    DEL. CONST. art. II, § 21.
3
    Id.
                                          2
       In the Court’s view, whether a crime is “infamous” does not depend on the

felony-misdemeanor distinction but rather on the totality of the circumstances in

each case.      Having examined the totality of the circumstances surrounding

Capriglione’s conviction, the Court concludes that Official Misconduct, in

Capriglione’s case, is an infamous crime. Accordingly, § 21 prohibits Capriglione

from serving as a Commissioner of the Town of Newport.

                                    II.    BACKGROUND

        A.     Capriglione’s Official Misconduct Conviction

       On May 19, 2018, while serving as the Chief of Police of Respondent Town

of Newport, Respondent Michael Capriglione backed his police vehicle into a pickup

truck in the Newport Police Department’s parking lot.4 A surveillance camera

recorded the collision.5 Later, Capriglione ordered the deletion of the surveillance

video that captured the collision.6

       On June 4, 2018, a grand jury indicted Capriglione on four charges: (1)

Failure to Provide Information at the Scene of a Collision,7 (2) Careless or




4
  See State of Delaware’s Brief in Support of Its Petition for a Writ of Quo Warranto (“State of
Delaware Brief”), Exhibit A (Guilty Plea of Michael Capriglione) (Trans. ID. 66549137);
Sentencing Transcript, May 23, 2019, at 16:2–3 (Trans. ID. 66563046); Respondent Michael
Capriglion’s [sic] Brief in Opposition to Petition for Writ of Quo Warranto (“Capriglione Brief”),
at 2 (Trans. ID. 66548628).
5
  State of Delaware Brief, Exhibit A (Guilty Plea of Michael Capriglione) (Trans. ID. 66549137).
6
  Id.; Sentencing Transcript, May 23, 2019, at 17:8–23 (Trans. ID. 66563046).
7
  21 Del. C. § 4201(b).
                                                3
Inattentive Driving,8 (3) Tampering with Physical Evidence,9 and (4) Official

Misconduct.10      On February 8, 2019, Capriglione pled guilty to Careless or

Inattentive Driving and Official Misconduct.11

       The offense that lies at the heart of this case is Official Misconduct. As to that

offense, the indictment alleges that, “while being a public servant, intending to

obtain a personal benefit, [Capriglione] committed an act, constituting an

unauthorized exercise of official functions, knowing that the act is unauthorized.”12

       B.     Capriglione’s Election

       On April 5, 2021, the Town of Newport elected Capriglione to serve as one

of its Commissioners.13 The Town maintains a board of five Commissioners (one

of whom is the Mayor); each wields extensive authority within the Town.14

Capriglione was to be sworn in as a Commissioner on April 15, 2021 at 6:30 p.m.15




8
  21 Del. C. § 4176.
9
  11 Del. C. § 1269.
10
   11 Del. C. § 1211.
11
   State of Delaware Brief, Exhibit A (Guilty Plea of Michael Capriglione) (Trans. ID. 66549137).
12
   State of Delaware Brief, Exhibit A (Grand Jury Indictment of Michael Capriglione) (Trans. ID.
66549137); see also 11 Del. C. § 1211(1).
13
   State of Delaware Brief, at 1, ¶ 2 (Trans. ID. 66549137); Capriglione Brief, at 4 (Trans. ID.
66548628).
14
   Charter of the Town of Newport, § 3-02 (“It shall be the duty of each Commissioner to propose
necessary and appropriate legislation and resolutions for Commission consideration; serve on
committees designated by the Mayor and Commissioners.”); id. at § 3-07 (“All powers of the
Town shall be vested in the Mayor and Commissioners, except as otherwise provided by law or
this Charter, and the Mayor and Commissioners shall provide for the exercise thereof and for
performance of all duties and obligations imposed on the Town by law.”).
15
   See Hearing Transcript, April 15, 2021, at 11:4–6 (Trans. ID. 66570206).
                                               4
       On the evening of April 14, 2021, the State of Delaware, through Kathleen

Jennings, Attorney General of the State of Delaware, filed a Petition for a Writ of

Quo Warranto with the Court.16 The State argued that the Delaware Constitution

prohibited Capriglione from serving as a Commissioner due to his Official

Misconduct conviction.17 The State asked the Court to resolve this constitutional

question and to prevent Capriglione from swearing in until it did so.18

       On April 15, 2021, the Court held a hearing on the State’s filing.19 Hours

later, the Court issued an order staying Capriglione’s swearing in and committing to

adjudicate the constitutional question within 21 days.20 On April 26, 2021, the State

and Capriglione each submitted briefing, and the Court held oral argument on April

27, 2021.21 This is the Court’s decision on the merits.

                             III.    STANDARD OF REVIEW




16
   See generally Petition for a Writ of Quo Warranto (Trans. ID. 66514657).
17
   Id. at 5, ¶ 15.
18
   Id. at 1, ¶ 1.
19
   See generally Hearing Transcript, April 15, 2021 (Trans. ID. 66570206).
20
   Order Granting Stay, at 3–4, ¶ 7 (Trans. ID. 66519690).
21
   See generally State of Delaware Brief (Trans. ID. 66549137); Capriglione Brief (Trans. ID.
66548628); Oral Argument Transcript, April 27, 2021. The Town of Newport takes no position
in this matter; it neither submitted a brief nor gave an oral argument. Oral Argument Transcript,
April 27, 2021, at 3:1–5 (“The Court: Does the Town of Newport intend on offering any
argument? I know you did not submit any briefing. Mr. Griffiths: No, your Honor, we continue
to take no position.”).
                                               5
       Before proceeding to the merits, however, the Court must resolve a rather

technical matter. Recall that the State filed a “Petition for a Writ of Quo Warranto.”

In general, quo warranto

       is a remedy that is essentially adversarial in nature that seeks to remove
       the challenged officer from a position. The writ or order is like a
       summons commanding the respondent to show by what authority he or
       she claims to hold an office and is, in effect, an order to show cause.22

The Supreme Court of Delaware has explained that a quo warranto proceeding is

“brought by the Attorney General in the public interest against an alleged usurper of

the office.”23

       The upshot is that an “alleged usurper” must take office before the Attorney

General initiates a quo warranto proceeding.24 Capriglione, as noted, has not taken

office. When the issue is whether a person in Capriglione’s position has the right to

take office, a party typically seeks declaratory judgment; the Court then resolves the

case by way of a dispositive motion, such as a motion for summary judgment.25




22
   65 AM. JUR. 2d Quo Warranto § 2 (Feb. 2021) (emphasis added).
23
   Hampson v. State, 233 A.2d 155, 157 (Del. 1967).
24
   Cf. State ex rel. Wier v. Peterson, 369 A.2d 1076, 1077–78 (Del. 1976) (emphasis added) (noting
that the Attorney General sought a “declaratory judgment concerning defendant’s eligibility to
hold” office after the defendant had been certified).
25
   See, e.g., Dorcy v. City of Dover Bd. of Elections, 1994 WL 146012, at *1 (Del. Super. Ct. Mar.
25, 1994); Holloway v. State Dep’t of Elections, 1992 WL 149511, at *1 (Del. Super. Ct. June 25,
1992). Indeed, at the April 15, 2021 hearing, the State conceded that it had not found a case in
which a writ of quo warranto had been sought before a person took office; instead, the State
continued, those cases typically involved declaratory judgments. See Hearing Transcript, April
15, 2021, at 7:7–18 (Trans. ID. 66570206).
                                                6
       Here, no party has filed a motion for a declaratory judgment or a motion for

summary judgment. During a teleconference, however, the Court informed counsel

that it would treat the State’s filing as a motion for declaratory judgment, and no

objections were raised during the teleconference—or during the oral argument that

followed it.26 Pursuant to Delaware Superior Court Civil Rule 1, and consistent with

established practice, the Court will now proceed as though the parties have filed

cross-motions for summary judgment.27 The Court relies only on facts that are

undisputed or in public records, and the parties seek a judgment as a matter of law.

       The State’s argument is that Official Misconduct—though a misdemeanor—

qualifies as an infamous crime in light of the totality of the circumstances and the

conduct underlying Capriglione’s conviction.28 Capriglione responds that Official

Misconduct cannot qualify as an infamous crime because it is a misdemeanor; in

Capriglione’s view, infamous crimes include only a subset of felonies.29

                                    IV.    DISCUSSION

       A.      The Delaware Constitution




26
   Teleconference Transcript, April 19, 2021. (“The Court: So we’re proceeding as if the State’s
filing was styled a motion for a declaratory judgment . . . .”).
27
   Del. Super. Ct. Civ. R. 1 (“These Rules shall govern the procedure in the Superior Court of the
State of Delaware with the exceptions stated in Rule 81. They shall be construed and administered
to secure the just, speedy and inexpensive determination of every proceeding.”).
28
   See State of Delaware Brief, at 16–17, ¶ 31 (Trans. ID. 66549137).
29
   Capriglione Brief, at 6 (Trans. ID. 66548628).
                                                7
       Naturally, the Court begins with the text of Article II, § 21 of the Delaware

Constitution.30 That section provides:

       No person who shall be convicted of embezzlement of the public
       money, bribery, perjury or other infamous crime, shall be eligible to a
       seat in either House of the General Assembly, or capable of holding any
       office of trust, honor or profit under this State.31

       This section has two components: an “office” component and a “crime”

component.32 As for the “office” component, is undisputed that the office of

Commissioner of the Town of Newport is an “office of trust, honor or profit under

this State.”33 As for the “crime” component, no party has attempted to shoehorn the

crime of Official Misconduct into the crimes of “embezzlement of the public

money,” “bribery,” or “perjury.”

       The question that remains is whether Official Misconduct qualifies as an

“infamous crime.” In its most recent case involving § 21, the Supreme Court of

Delaware consulted the legislative history of the Delaware Constitution but found

“little helpful information . . . to decipher what the delegates intended by their use




30
   In re: Request of the Governor for an Advisory Opinion (Pepukayi), 950 A.2d 651, 653 (Del.
2008).
31
   DEL. CONST. art. II, § 21.
32
   See Pepukayi, 950 A.2d at 653.
33
   State of Delaware Brief, at 5, ¶ 15; Capriglione Brief, at 8 (Trans. ID. 66548628).
                                             8
of this term.”34 The Supreme Court then moved on to the case law, as the Court does

here.35

       B.      Delaware Case Law

       At the outset of this Opinion, the Court noted that the Supreme Court of

Delaware has not decided whether a misdemeanor—such as Official Misconduct—

can ever qualify as an infamous crime. The Superior Court, however, has addressed

that issue. Nonetheless, as the Court will explain, to the extent that the Superior

Court has ruled on whether a misdemeanor can qualify as an infamous crime, it has

done so on the basis of obiter dicta.36

               1.      Superior Court Decisions

                       a.      McLaughlin

       The first relevant case is McLaughlin v. Department of Elections of New

Castle County.37 In its decision, the Court quoted a bench ruling that it had made in



34
   Pepukayi, 950 A.2d at 653; see also Dorcy v. City of Dover Bd. of Elections, 1994 WL 146012,
at *3–4 (Del. Super. Ct. Mar. 25, 1994).
35
   Pepukayi, 950 A.2d at 653.
36
   Dictum, BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “obiter dictum” as a “judicial
comment made while delivering a judicial opinion, but one that is unnecessary to the decision in
the case and therefore not precedential (although it may be considered persuasive).”). The
Supreme Court of Delaware has noted that “obiter dicta . . . is . . . not binding as legal precedent.”
Humm v. Aetna Casualty & Sur. Co., 656 A.2d 712, 716 (Del. 1995) (citations omitted); accord
Wild Meadows MHC, LLC v. Weidman, 2020 WL 3889057, at *7 (Del. Super. Ct. July 10, 2020)
(citations omitted) (“When a court refers to ‘dicta,’ it is often referring to ‘obiter dicta’ which are
statements or comments made ‘by the way.’ Obiter dicta are not binding precedent and therefore
need not be followed by a lower court.”).
37
   See generally McLaughlin v. Dep’t of Elections of New Castle Cty., Civil Action No. 728 (Del.
Super. Ct. Oct. 19, 1970), rev’d sub nom, Fonville v. McLaughlin, 270 A.2d 529 (Del. 1970).
                                                  9
that case: “We decide that an infamous crime, as that phrase is used in our

Constitution (Art. 2, Sec. 21), includes only felony convictions, without deciding that

all felony convictions are necessarily infamous.”38 It follows from that statement

that, in the Court’s view, misdemeanors cannot be infamous crimes.

       But a misdemeanor was not before the Court in McLaughlin. Rather, the issue

in that case was whether Johnny B. Johnson was “eligible to be a candidate and have

his name on the ballot for the office of Representative in the State General

Assembly” because the Court had stricken his “plea or verdict of guilty of grand

larceny, a felony.”39 The Court concluded that Johnson was eligible.40

       The Supreme Court of Delaware reversed.41 It held that “the striking of

[Johnson’s] guilty plea notwithstanding, Johnson remains within the ban of Art. 2, §

21 of the Delaware Constitution as one ineligible to hold a seat in the General

Assembly because he stands convicted of an infamous crime.”42 In coming to that

conclusion, the Supreme Court agreed with the Superior Court’s ruling that “grand

larceny, a felony, is an ‘infamous’ crime within the meaning of Art. 2, § 21.”43 But

the Superior Court’s statement that “infamous crime . . . includes only felony




38
   Id. at 3 n.1 (emphasis added).
39
   Id. at 3.
40
   Id. at 6.
41
   Fonville v. McLaughlin, 270 A.2d 529, 531 (Del. 1970).
42
   Id.
43
   Id. at 530.
                                              10
convictions” went unreviewed because it was dictum; it was not essential to the

Superior Court’s judgment.

                      b.      Holloway

       Even so, the Court in Holloway v. State Department of Elections expressly

relied on that statement.44        The issue in Holloway was whether Herman M.

Holloway, Jr. could run for State Representative despite having been “convicted of

a total of four counts of personal income tax evasion, two counts of attempting to

evade or defeat tax and two counts of making false statements, all misdemeanors.”45

       The Court in Holloway began its analysis of whether these crimes were

“infamous” by quoting the McLaughlin dictum.46 Next, the Court quoted State ex

rel. Wier v. Peterson (a Supreme Court case discussed below) for the proposition

that not “every felony is necessarily a crime of infamy; on the contrary, the totality

of the circumstances in each case must be examined before a determination may be

made that a specific felony is infamous.”47 The Court then held that Holloway’s

“misdemeanor convictions were not convictions for ‘infamous crimes’ as

contemplated by the Delaware Constitution.”48 Soon after it announced its holding,



44
   Holloway v. State Dep’t of Elections, 1992 WL 149511, at *2 (Del. Super. Ct. June 25, 1992).
45
   Id. at *1 (citations omitted).
46
   Id. at *2 (quoting McLaughlin v. Dep’t of Elections of New Castle Cty., C.A. No. 728, at 3 n.1
(Del. Super. Ct. Oct. 19, 1970)).
47
   Id. (emphasis omitted in Holloway) (quoting State ex rel. Wier v. Peterson, 369 A.2d 1076, 1079
(Del. 1976)).
48
   Id.
                                               11
the Court—perhaps invoking Peterson—stated, “Under the circumstances of this

case, it must be left to the voters to decide whether [Holloway] is fit to govern.”49

       Holloway is notable for two reasons. First, the Court expressly relied on the

McLaughlin dictum. That does not automatically invalidate Holloway, of course;

courts may choose to follow dicta even if they are not required to do so.50 But the

Court also seemed to limit its holding to “the circumstances of this case.” This

limitation provides a second reason to question Holloway’s precedential value as to

the issue of whether a misdemeanor can qualify as an infamous crime. If anything,

Holloway stands for the proposition that the circumstances must be taken into

account. In brief, this Court finds that Holloway does not stabilize McLaughlin’s

shaky foundation.

                      c.     Dorcy

       The final Superior Court case in this trilogy is Dorcy v. City of Dover Board

of Elections.51 The issue in that case was whether T. Magoo Dorcy was eligible to

run for Mayor of the City of Dover even though he had pled guilty in Ohio to




49
   Id. (emphasis added).
50
   Wild Meadows MHC, LLC v. Weidman, 2020 WL 3889057, at *7 (Del. Super. Ct. July 10, 2020)
(citation omitted) (“Obiter dicta are not binding precedent and therefore need not be followed by
a lower court.”).
51
   See generally Dorcy v. City of Dover Bd. of Elections, 1994 WL 146012 (Del. Super. Ct. Mar.
25, 1994).
                                               12
attempted gross sexual imposition.52 Due to some unknown procedure, the charge

to which Dorcy pled guilty had been deemed a misdemeanor under Ohio law.53

        The Court in Dorcy reviewed the case law for guidance as to whether

misdemeanors could qualify as infamous crimes. It first rejected the McLaughlin

dictum.54 It then rejected a statement in Peterson as dictum because that case, like

McLaughlin, involved a felony.55 When the Court arrived at Holloway, however, it

concluded that it had found a decision holding that misdemeanors cannot qualify as

infamous crimes.56 Indeed, the Court determined that the Holloway holding had

special significance because a false statement was among the misdemeanors

involved in Holloway, and crimen falsi met the traditional definition of infamous

crimes.57 The Court expressed an unwillingness to overturn Holloway and “hold

that a misdemeanor can ever be an infamous crime barring a person from seeking

public office.”58

        But the Court in Dorcy was not in a position to have to affirm or overturn

Holloway. The question in Dorcy was not whether a misdemeanor qualified as an

infamous crime. Rather, the question was whether it was “appropriate to view the



52
   Id. at *1 (citation omitted).
53
   Id.
54
   Id. at *4.
55
   Id.
56
   Id. at *5 (citation omitted).
57
   Id. (citations omitted).
58
   Id. at *6.
                                        13
Ohio misdemeanor conviction as a felony under Delaware law for purposes of public

office disqualification since the same conduct when committed would have been a

felony under Delaware law.”59 And the Court held “that if the conviction in the

foreign jurisdiction, be it state or federal, would have been at the time of commission

and conviction a felony under Delaware law, it would constitute a potentially

disqualifying felony under Art. II, § 21.”60 The fact that the crime had been deemed

a misdemeanor in Ohio was irrelevant to the Court’s § 21 analysis.61 What mattered

was whether the underlying conduct would have amounted to a felony under

Delaware law.62 After the Court determined that it would have, the Court cited

Peterson and continued its analysis of whether the felony was an infamous crime.63

For these reasons, the Court’s affirmation of the Holloway holding is dictum.

        In sum, the Court finds that dicta pervade the Superior Court cases that

purport to decide that a misdemeanor cannot qualify as an infamous crime.

Accordingly, this Court need not follow those decisions in resolving the case before

it. The Court now turns the relevant Supreme Court cases.

               2.     Supreme Court Decisions


59
   Id. at *2 (emphasis added).
60
   Id. at *7.
61
   On appeal, the Supreme Court expressed uncertainty as to whether the Ohio crime was, in fact,
a misdemeanor. Dorcy v. City of Dover Bd. of Elections, 1994 WL 151030, at *1 (Del. Apr. 12,
1994) (“It is unclear on the record whether the foregoing constituted a felony or a misdemeanor in
Ohio at that time.”).
62
   Dorcy, 1994 WL 146012, at *7.
63
   Id. (citing State ex rel. Wier v. Peterson, 369 A.2d 1076, 1079 (Del. 1976)).
                                               14
       Although the Supreme Court of Delaware has not decided whether a

misdemeanor can ever qualify as an infamous crime, its decisions contain helpful

discussion about infamous crimes and § 21 more generally. Three cases are of note:

Fonville v. McLaughlin,64 State ex rel. Wier v. Peterson,65 and In re: Request of the

Governor for an Advisory Opinion (Pepukayi).66

       In Fonville, the Supreme Court concluded that grand larceny, a felony, was

an infamous crime.67 Building on that conclusion, the Supreme Court in Peterson

noted that “not . . . every felony is necessarily a crime of infamy; on the contrary,

the totality of the circumstances in each case must be examined before a

determination may be made that a specific felony is infamous.”68 Later in Peterson,

the Supreme Court elaborated on the general aim of § 21:

       To fully understand the operation of Art. II, § 21, it is necessary to
       examine its purpose. In our view, it is essentially a character provision,
       mandating that all candidates for State office possess high moral
       qualities. It is not a provision designed to punish an offender. While
       conviction of an infamous crime does not imply than an offender is
       incapable of functioning as a respected and productive member of
       society, it is irreversible evidence that the offender does not possess the
       requisite character for public office. It is important to emphasize that
       we are not concerned here with the standard of compassion which
       should govern daily interpersonal relationships. We deal, rather, with



64
   See generally Fonville v. McLaughlin, 270 A.2d 529 (Del. 1970).
65
   See generally State ex rel. Wier v. Peterson, 369 A.2d 1076 (Del. 1976).
66
   See generally In re: Request of the Governor for an Advisory Opinion (Pepukayi), 950 A.2d 651
(Del. 2008).
67
   Fonville, 270 A.2d at 530.
68
   Peterson, 369 A.2d at 1079.
                                              15
        a norm established by our Constitution for those who seek to govern us.
        Without question, it is a demanding norm.69
The Supreme Court reiterated the Peterson elaboration in its most recent case

involving § 21, Pepukayi.70

        True, no misdemeanors were involved in Fonville, Peterson, or Pepukayi. But

that does not persuade the Court that the Supreme Court’s discussion applies only to

felonies, as Capriglione argues.71 First, the Supreme Court in Pepukayi recognized

that it was faced with “civil acts of delinquency”—not felonies or misdemeanors.72

Yet the Supreme Court still found it important to affirm its statement from Peterson

“that Article II, Section 21 is, in essence, a ‘character provision’ and a ‘demanding

norm.’”73 And the Supreme Court still “carefully scrutinize[d] the circumstances

surrounding the acts committed.”74 Thus, the Peterson considerations are not limited

to felonies alone.

69
   Id. at 1080–81.
70
   Pepukayi, 950 A.2d at 653 (quoting State ex rel. Wier v. Peterson, 369 A.2d 1076, 1080–81
(Del. 1976)).
71
   See Oral Argument Transcript, April 27, 2021, at 26:11–16 (Trans. ID. 66568995) (“In effect,
what Peterson held was [that] it’s a felony-plus test[;] it’s got to be a felony before we even look
at it. . . . [T]hat is where they get the character, totality of the circumstances, [and] the more factual
analysis of what the underlying conduct is.”); Capriglione’s Brief, at 10 (Trans. ID. 66548628)
(“The clear consensus of McLaughlin, Fonville, Peterson and Pepukayi is that, to rise to the level
of an ‘infamous crime’, the offense must not only be a felony, but must be a felony which
particularly offends the sensibilities and basic tenets of decency.”).
72
   In re Request of the Governor (Pepukayi), 950 A.2d 651, 656–57 (Del. 2008) (emphasis added)
(“To us, it seems plain that the appropriate focus must be upon Pepukayi’s minority at the time of
his infractions and the General Assembly’s clear legislative scheme to have the infractions
Pepukayi committed while a minor, treated as civil acts of delinquency, not crimes at all, let alone
‘infamous’ crimes.”).
73
   Id. at 657.
74
   Id.
                                                   16
       Finally, and most importantly, Peterson’s more general statement about the

purpose of § 21 transcends the felony-misdemeanor distinction.75 It makes clear that

courts must assess the relevant facts and the context surrounding a conviction, which

is what a totality-of-the-circumstances analysis accomplishes. The Court now

applies that analysis to Capriglione’s case.

       C.     The Totality of the Circumstances in Capriglione’s Case

       During Capriglione’s sentencing hearing, the sentencing judge observed the

following:

       This case started with a minor collision that was, obviously,
       unintentional on your part that did not result in injury to anyone. And
       that could have happened, really, to anyone. I reviewed the video. It
       was obvious the collision itself was unintentional.76
Capriglione’s subsequent conduct, however, turned an innocuous collision into a

charge of Official Misconduct. That charge—to which Capriglione pled guilty—

alleged that Capriglione, “while being a public servant, intending to obtain a

personal benefit, committed an act, constituting an unauthorized exercise of official

functions, knowing that the act is unauthorized.”77 The Official Misconduct charge

comprises a number of components, each of which contributes to the full picture of

what it meant for Capriglione to plead guilty.



75
   This is a distinction that the drafters of § 21 could have expressly made but chose not to.
76
   Sentencing Transcript, May 23, 2019, at 23:6–11 (Trans. ID. 66563046).
77
   State of Delaware Brief, Exhibit A (Grand Jury Indictment of Michael Capriglione) (Trans. ID.
66549137); see also 11 Del. C. § 1211(1).
                                              17
       To begin, Capriglione was a “public servant.”78 But he was not merely a

public servant; he was the Town of Newport’s Chief of Police, a position of

extensive authority.79 Next, Capriglione “committed an act”: ordering the deletion

of a surveillance video. That act was an “exercise of official functions” because

Capriglione, as Chief of Police, had the authority to order the deletion of police

department surveillance videos. But Capriglione exercised that official function

“knowing that the act [was] unauthorized.”                  And by committing the act, he

“intend[ed] to obtain a personal benefit,” as deleting the video erased the record of

the vehicle collision.

       Articulated in this way, the crime of Official Misconduct evokes the term

crimen falsi, which is a “traditional and long-standing definition of infamous

crime.”80 Crimen falsi is a “crime in the nature of perjury” or any “other offense

that involves some element of dishonesty or false statement.”81 Unlike the false

statement offense in Holloway—which the Court found was not an infamous crime

despite being crimen falsi—Capriglione’s Official Misconduct offense amounts to a


78
   Sentencing Transcript, May 23, 2019, at 23:3–5 (Trans. ID. 66563046).
79
   See Sherman v. State Dep’t of Pub. Safety, 190 A.3d 148, 155 (Del. 2018) (“However important
plumbers, electricians, accountants, and myriad other providers of services are to their customers,
none of them wield the potent coercive power entrusted to our police under our laws. None of
these employees have the presumptive legal authority to deprive a person of her liberty and subject
her to a period of incarceration. By contrast, that is the authority our police officers possess, which
is enforced by criminal laws punishing arrestees for resisting any exercise of their authority.”).
80
   Dorcy v. City of Dover Bd. of Elections, 1994 WL 146012, at *5 (Del. Super. Ct. Mar. 25, 1994)
(citation omitted).
81
   Crimen, BLACK’S LAW DICTIONARY (11th ed. 2019).
                                                  18
breach of the public trust.82 It calls into question the character of a person in whom

so much trust was vested by virtue of his position.

       As the Supreme Court has stated, Article II, § 21 is a “character provision”

that demands that “all candidates for State office possess high moral qualities.”83 It

imposes a “demanding norm” on those who wish to hold public office.84 Based on

the conduct that Capriglione admitted to engaging in while serving as Chief of

Police, the Court finds that Capriglione does not satisfy these standards. By so

finding, the Court does not mean to convey “normative views on whether

involvement in the events underlying the acts ‘imply that an offender is incapable

[or capable] of functioning as a respected and productive member of society.’”85

After all, Capriglione won an election to serve as a Commissioner of the Town of

Newport. Still, the Court must apply the standards “established by our Constitution

for those who seek to govern us.”86               Having done so, the Court finds that




82
    See Oral Argument Transcript, April 27, 2021, at 29:17–8 (Trans. ID. 66568995) (“I would not
dispute that it’s a position of trust.”); Sentencing Transcript, May 23, 2019, at 23:3–5 (Trans. ID.
66563046) (“The Court: [I]t is your position and your stature as a public servant, it’s that very
stature that makes what you did in this case so troubling.”); State of Delaware Brief, Exhibit A
(Guilty Plea of Michael Capriglione) (Trans. ID. 66549137) (providing that an element of Official
Misconduct is “being a public servant”).
83
    State ex rel. Wier v. Peterson, 369 A.2d 1076, 1080–81 (Del. 1976).
84
    Id. at 1081.
85
   In re: Request of the Governor for an Advisory Opinion (Pepukayi), 950 A.2d 651, 657 (Del.
2008) (quoting State ex rel. Wier v. Peterson, 369 A.2d 1076, 1081 (Del. 1976)).
86
    Peterson, 369 A.2d at 1081.
                                                19
Capriglione’s conviction of Official Misconduct is a conviction of an infamous

crime under Article II, § 21 of the Delaware Constitution.

                              V.     CONCLUSION

      The Court finds that Delaware precedent offers no definitive answer to the

precise question of whether a misdemeanor can ever qualify as an “infamous crime”

under Article II, § 21 of the Delaware Constitution. But the Supreme Court of

Delaware’s decision in State ex rel. Wier v. Peterson does provide guidance as to the

purpose of § 21 and the analysis that the Court must engage in when determining

whether a crime is “infamous.” Following Peterson, the Court concludes, under the

circumstances of Capriglione’s case, that Official Misconduct is an “infamous

crime” within the meaning of the Delaware Constitution. Capriglione is therefore

prohibited from serving as a Commissioner for the Town of Newport and from

holding any other “office of trust, honor or profit under this State.” Consequently,

the State’s Motion for Summary Judgment is GRANTED, and Capriglione’s

Motion for Summary Judgment is DENIED.


      IT IS SO ORDERED.
                                                    Jan R. Jurden

                                              Jan R. Jurden, President Judge


cc: Prothonotary


                                         20